IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-71,641-02


ELTON LEON POWELL, Relator

v.

ECTOR DISTRICT CLERK, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. B-24,243 IN THE 161st JUDICIAL DISTRICT COURT AND CAUSE
NO. D-24,799 THE 358th JUDICIAL DISTRICT COURT
FROM ECTOR COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed applications for a writ of habeas corpus in
the 161st Judicial District Court and 358th  Judicial District Court of Ector County, respectively, that
more than 35 days have elapsed, and that the applications have not yet been forwarded to this Court. 

	 In these circumstances, additional facts are needed.  The respondent, the District Clerk of 
Ector County, is ordered to file a response, which may be made by: submitting the record on such
habeas corpus applications; submitting a copy of timely filed orders which designates issues to be
investigated, see McCree v. Hampton, 824 S.W.2d 578 (Tex. Crim. App. 1992); stating that the
nature of the claims asserted in the applications filed by Relator are such that the claims are not
cognizable under Tex. Code Crim. Proc. art 11.07, § 3; or stating that Relator has not filed 
applications for habeas corpus in Ector County.  This application for leave to file a writ of mandamus
shall be held in abeyance until the respondent has submitted the appropriate response.  Such response
shall be submitted within 30 days of the date of this order.


Filed: April 29, 2009
Do not publish